Citation Nr: 0941831	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  05-04 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for a neck disability 
claimed as a result of left ankle surgery performed at a 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
July 1984.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to September 
1968.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a remand issued in March 2007.  This matter was 
originally on appeal from an August 2003 rating decision by 
the above VA Regional Office (RO).

In December 2005, the Veteran presented hearing testimony 
regarding the issue on appeal before the undersigned Veterans 
Law Judge by videoconference.  The transcript of the hearing 
is associated with the claims file and has been reviewed.  

The Board also received additional argument and evidence from 
the Veteran in September 2009 in support of his appeal.  In 
the September 2009 Appellant's Post-Remand Brief, the Veteran 
through his representative waived his right to initial 
consideration of the additional evidence by the RO.  38 
C.F.R. §§ 19.9, 20.1304(c) (2009).  Accordingly, the Board 
will consider the new evidence in the first instance in 
conjunction with the issue on appeal.   


FINDINGS OF FACT

1.  In August 1998, the Board denied the Veteran's claim for 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a neck disability claimed to be a result of VA 
left ankle surgery in July 1984.  The Board found that there 
was no competent medical evidence which established that the 
July 1984 hospitalization resulted in any additional chronic 
neck disability or otherwise established a causal 
relationship between the Veteran's currently manifested neck 
disability and the symptoms of the neck and upper extremities 
which manifested in July 1984 following the left ankle 
surgery.  The Veteran appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court); the 
Court dismissed the appeal after the Veteran requested its 
withdrawal, and therefore the Board's decision was final.    

2.  Evidence received subsequent to the August 1998 Board 
decision is either duplicative of evidence previously of 
record or does not relate to an unestablished fact necessary 
to substantiate the claim.


CONCLUSIONS OF LAW

1.  The August 1998 Board decision is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1993).

2.  New and material evidence has not been presented, and the 
claim of entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for a neck disability 
claimed as a result of left ankle surgery performed at a VAMC 
in July 1984 is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5108, 7104(b) (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1100 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

During the course of this claim and Kent v. Nicholson, 20 
Vet. App. 1 (2006), the Court held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
claimant must also be notified of what constitutes both 
"new" and "material" evidence to reopen the previously 
denied claim.  The Court further held that, in the context of 
a claim to reopen, VA look at the bases for the denial in the 
prior decision and describe what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.

In the May 2005 VCAA notice letter, the RO advised the 
Veteran of what the evidence must show to establish 
entitlement the underlying claim of entitlement to 
compensation under 38 U.S.C.A. § 1151, and described the 
types of evidence that the Veteran should submit in support 
of the claim.  The RO also explained what evidence VA would 
obtain and make reasonable efforts to obtain on the Veteran's 
behalf in support of his claim.  Although the May 2005 VCAA 
letter did not address the elements of effective date or 
degree of disability, the notice defect was later remedied 
when notice of such elements was provided in April 2007 
correspondence followed by readjudication of the claim in 
August 2009, under Dingess, supra.

In particular regard to additional notice requirements 
relevant to the Veteran's request to reopen, the Board notes 
that the RO explained in the May 2005 VCAA notice letter that 
the Veteran's claim had been previously denied, he had been 
notified of that decision, and the decision had become final.  
The RO explained that VA needed new and material evidence in 
order to reopen the claim.  The RO also appropriately defined 
new and material evidence as evidence submitted to VA for the 
first time that pertains to the reason the claim was 
previously denied and raises a reasonable possibility of 
substantiating the claim.  While the RO decision, rather than 
the Board decision, was identified as the last prior denial 
of the claim, the error is not prejudicial.  The RO explained 
that the Veteran's claim was previously denied because the 
evidence showed that he had sustained an acute left upper 
brachial plexus injury which resolved without residual 
disability and the symptoms that the Veteran currently 
suffered were unrelated to the incident at the time of his 
July 1984 surgery.  Essentially, this was the reason for the 
Board's denial in August 1998, as will be explained in 
greater detail below, and satisfies Kent, supra.  

The Veteran has been provided with a copy of the August 2003 
rating decision, the January 2005 statement of the case 
(SOC), and the October 2005 and August 2009 supplemental 
statements of the case (SSOCs), which cumulatively included a 
discussion of the facts of the claim, pertinent laws and 
regulations, notification of the basis of the decision, and a 
summary of the evidence considered to reach the decision.  

In view of the foregoing, the Board concludes that the 
requirements of the notice provisions of the VCAA have been 
met, and there is no outstanding duty to inform the Veteran 
that any additional information or evidence is needed. 

To fulfill VA's statutory duty to assist, the Board notes 
that private and VA treatment records adequately identified 
as relevant to the Veteran's claim have been obtained, to the 
extent possible, or have otherwise been submitted and are 
associated with the claims folder.  The record also includes 
lay statements from the Veteran and his representative, as 
well as the December 2005 Board hearing transcript.  
Furthermore, the evidence of record at the time of the August 
1998 Board decision is in the claims folder and has been 
reviewed, to include earlier medical opinions obtained in 
connection with the prior claim.

Notably, the Veteran indicated at the June 2003 VA joints 
examination that he was in receipt of disability benefits 
from the Social Security Administration (SSA) due to his 
claimed neck disability and a right knee disability.  (In 
this regard, the record suggests that the Veteran has been 
awarded SSA benefits during the course of this appeal, since 
a March 2001 treatment note indicates he was not receiving 
SSA payments at that time.)  However, no records pertaining 
to the award of such benefits are included in the record, nor 
has an attempt to obtain the records been made.  The Board 
recognizes that VA has a duty to obtain SSA records when they 
may be relevant to a claim.  38 U.S.C.A. § 5103(A)(c)(3) 
(2009); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  However, in this case, neither the Veteran nor his 
representative has indicated that there is any relevant 
information which might be included in the SSA records and is 
not already included in the VA claims folder.  The Veteran 
has already informed VA of any evidence that he believes 
constitutes new and material evidence sufficient to reopen 
his previously disallowed claim during the course of this 
appeal and such evidence has been obtained.  In light of the 
foregoing, the Board finds that a remand for the purpose of 
requesting SSA records is unnecessary, as it would likely 
produce duplicative records or evidence that is otherwise not 
relevant to the Veteran's claim.  See Soyini v. Derwinski, 1 
Vet. App. 540 (1991) (holding that a remand is inappropriate 
where there is no possibility of any benefit flowing to the 
veteran).

In Appellant's Brief, dated in September 2009, the veteran's 
representative argued that the Board should ascertain whether 
there are VA medical quality assurance records pertaining to 
the Veteran's case and, if so, obtain them for this claim.  
Neither the Veteran nor the representative has averred that 
such records actually exist, or explained how they might be 
relevant to the claim on appeal, and we are not at liberty to 
obtain such records.  The Court has noted that "such an 
assertion is at odds with a statutory scheme requiring that 
the claimant adequately identify relevant records that the 
claimant wishes the Secretary to obtain."  Loving v. 
Nicholson, 19 Vet. App. 96, 103 (2005).  Moreover, such 
records are protected from disclosure by a confidentiality 
statute at 38 U.S.C.A. § 5705(a), and may only be disclosed 
in limited circumstances under 38 U.S.C.A. § 5705(b), 
circumstances which have not been shown to exist in the 
context of the current claim. 

The representative asserts that a pertinent provision of the 
current VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, 
Chap. 1, Sec. A, Para. 3, Subpara. i, entitled "Quality 
Assurance Investigative Reports" (which replaced previous 
M21-1, Part IV, Chap. 22, Subchap. 1, § 22.03), is invalid.  
That manual provision, which bars the use of quality 
assurance investigative reports in the adjudication of claims 
under 38 U.S.C.A. § 1151, is consistent with 38 C.F.R. § 
17.508(a), which requires specific authorization for VA 
personnel to gain access to quality assurance documents, and 
does not provide such authorization for adjudicative 
personnel.  The Board does not have the authority to 
invalidate or ignore VA regulations or adjudicative manuals.  
See 38 U.S.C.A. § 7104(c) (Board is bound in its decisions by 
the regulations of the department and instructions of the 
Secretary).

The Board further notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
Veteran's claim during the course of this appeal.  However, 
no medical examination or opinion is needed because the 
Veteran's claim is not found to be reopened by way of the 
submission of new and material evidence, as explained below.  
38 C.F.R. § 3.159(c)(4).  

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal which needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to the claim.  The Board further finds that 
there has been compliance with our prior remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Accordingly, the Board will 
proceed with appellate review.  

II.  New and Material Evidence

As a preliminary matter, the Board notes that the Veteran's 
current claim is one involving entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for a 
neck disability claimed as a result of the July 1984 ankle 
surgery performed by VA.  This claim is based upon the same 
factual basis as his previous claim, which was denied in the 
August 1998 Board decision that became final.  As such, it is 
appropriate for the Board to consider this claim as a request 
to reopen the previously denied claim.  Boggs v. Peake, 520 
F.3d. 1330 (Fed. Cir. 2008).

The Board notes that in Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was 
determined that the statutory scheme in 38 U.S.C.A. §§ 5108, 
7104 establishes a legal duty for the Board to consider the 
issue of new and material evidence regardless of the RO's 
determination as to that issue.  The Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find. 

The Veteran's request to reopen his claim was filed in August 
2002.  Effective from August 29, 2001, "new" evidence is 
defined as evidence not previously submitted to agency 
decision- makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009). 

If the evidence is new, but not material, the inquiry ends 
and the claim cannot be reopened.  Smith v. West, 12 Vet. 
App. 312, 314 (1999).  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened.  The evidence is presumed credible for the purposes 
of reopening a claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).

In its August 1998 decision, the Board denied the Veteran's 
claim for compensation under 38 U.S.C.A. § 1151 for a neck 
disability claimed as a result of left ankle surgery 
performed in July 1984.  The Board explained that the 
evidence showed the Veteran had undergone a left ankle fusion 
at the San Francisco VAMC in July 1984 and, while 
hospitalized after the surgery, experienced left upper 
brachial plexopathy which was probably secondary to an 
intraoperative stretch injury, and which resolved 
approximately two months after the surgery.  However, there 
was no competent medical evidence which established that the 
Veteran's treatment during the July 1984 hospitalization 
resulted in any additional chronic disability, manifested 
primarily by a neck disability, or which established a causal 
or etiological relationship between the Veteran's then-
currently manifested neck disability and the symptoms of the 
neck and upper extremities which had manifested in July 1984 
following the ankle surgery.  The Veteran received 
notification of the Board's August 1998 decision, filed a 
motion for reconsideration (which was denied in February 
1999), and then appealed the Board's decision to the Court.  
However, the Court dismissed the appeal in September 1999 
after the Veteran requested its withdrawal; thus the Board's 
decision was final.  

The pertinent evidence of record at the time of the August 
1998 Board decision included VA treatment records dated from 
June 1984 to December 1997, the April 1997 and December 1997 
joints examination reports, a December 1996 opinion from a 
private physician, the November 1995 RO hearing transcript, 
the February 1995 VA neck examination report, a January 1995 
memorandum consisting of a medical opinion from an 
orthopedist, the DD Form 214, several written statements from 
the Veteran, an independent medical expert opinion from an 
orthopedist dated in July 1998, and earlier medical evidence 
pertaining to the Veteran's condition prior to the 1984 
surgery, to include service treatment records.

The evidence received since the August 1998 Board denial of 
the Veteran's claim consists of duplicate VA treatment 
records dated in June and July of 1984 and January 1997, VA 
and private treatment records from 1992 to 2004, the December 
2005 Board hearing transcript, the August 2009 VA treatment 
record, and additional written statements submitted by the 
Veteran and his representative.    

After review of the evidence received since August 1998, the 
Board finds that it does not qualify as new and material 
evidence and is therefore insufficient to reopen the claim, 
for reasons explained below.  

Most of the VA treatment records dated from 1992 to 1997 were 
of record at the time of the August 1998 Board decision and, 
consequently, are not new.  The treatment records now 
associated with the claims folder which were not of record at 
the time of that Board decision, while new, are not also 
material.  None of the newly submitted evidence, to include 
the recently submitted August 2009 treatment record, includes 
any competent medical evidence such as an opinion that links 
the Veteran's current neck disability to the neck 
symptomatology following the July 1984 ankle surgery or 
otherwise suggests any negligence on the part of VA at the 
time of the surgery that led to the development of a chronic 
neck disability.  While the treatment records show that 
several medical examiners have made reference to the 
Veteran's history of neck symptomatology with associated 
radicular symptoms following his 1984 neck surgery resulting 
in a current chronic neck disability, such notations are 
merely recordations of the medical history as reported by the 
Veteran.  

A mere transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the person reporting the oral history 
is a medical professional.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  We recognize that such an opinion cannot be 
rejected solely because it is based upon a history supplied 
by the veteran, but the critical question is whether it is 
credible in light of all the evidence.  Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 
19 Vet. App. 427, 432 (2006) (Board may reject such 
statements of the veteran if rebutted by the overall weight 
of the evidence).  No medical examiner or expert has provided 
an opinion identifying a nexus relationship between the 
Veteran's current neck disability and the 1984 ankle surgery.  
As a result these treatment records do not constitute 
material evidence.    

In addition, the written statements by the Veteran and his 
representative regarding the history of his neck disability 
and related symptomatology submitted throughout the course of 
this appeal, as well as his Board hearing testimony, although 
not previously of record, are essentially duplicative of 
statements of record at the time of the Board's August 1998 
denial.  As such, the Veteran's assertions are not considered 
new.  Furthermore, as the Veteran is not shown to have the 
requisite medical expertise to render a competent medical 
opinion with respect to his claim, his assertion of a 
relationship between his current neck disability and the neck 
symptomatology which initially followed his 1984 ankle 
surgery is not competent medical evidence and, consequently, 
is not material evidence.     

In summary, while some of the evidence associated with the 
claims folder since the August 1998 denial may be considered 
new because it was not before VA at the time of that 
decision, none of the newly submitted evidence is also 
material because it does not relate to a previously 
unestablished fact necessary to substantiate the claim.  
Accordingly, because the Board has determined that new and 
material evidence has not been presented, the Veteran's claim 
for compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a neck disability is not reopened.  




ORDER

As new and material evidence has not been presented, the 
Veteran's claim of entitlement to compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for a neck disability 
claimed as a result of left ankle surgery performed at a VAMC 
in July 1984 is not reopened, and the appeal is denied.  



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


